Citation Nr: 0204727	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.

(De novo consideration of the issue of entitlement to service 
connection for a psychiatric disability will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1981 to April 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for a psychiatric disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By an unappealed July 1983 determination, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder. 

2.  Evidence received since the July 1983 RO determination is 
new, bears directly and substantially upon the claim for 
service connection for an acquired psychiatric disorder, and, 
in conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to reopen the 
previously denied claim.  The Board concludes that the 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case, and 
letters sent to the veteran informed him of the information 
and evidence needed to reopen his service connection claim 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable laws and 
regulations in the SOC and supplemental statements of the 
case.  The VA has no outstanding duty to inform.

The veteran has not identified any outstanding available 
evidence necessary to substantiate the veteran's request to 
reopen his claim for service connection.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required as to the issue adjudicated in this 
decision.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these 

factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (Supp. 2001).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board is required to consider the issue of finality prior 
to any consideration on the merits.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).



1.  New and Material Evidence - Acquired Psychiatric Disorder

The veteran was denied service connection for a psychiatric 
disorder by a rating action in July 1983.  The veteran was 
informed of this decision by letter that same month and he 
did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In January 
1999, the veteran requested that his claim for service 
connection for a psychiatric disability be reopened.

The Board notes that, by a Supplemental Statement of the Case 
decision in January 2000, the RO found that new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disability, and adjudicated the 
issue of entitlement to service connection for a psychiatric 
disability de novo.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
initial issue before the Board is as noted on the title page 
of this decision.  Insofar as the service connection claim is 
herein reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the July 1983 RO 
decision included the veteran's service medical records.  A 
mixed (passsive-aggressive) personality disorder with 
sociopathy and impulsiveness was diagnosed in March 1983.  
Manifestations of the disorder were identified as becoming 
easily frustrated and angered when her wishes were not met, 
that she expressed anger by resisting demands by her 
superiors to perform, and through antisocial acting-out 
behavior.  It was recommended that she be found not fit for 
service, and be discharged.


The veteran's original claim for compensation benefits, 
received in June 1983, reflects that she sought service 
connection for a mixed personality disorder, treated during 
service.  She did not report or identify any post service 
treatment for the disability.  

The July 1983 rating decision denied service connection based 
on a finding that the current clinically demonstrated 
personality disorder was developmental in nature and not 
subject to service connection.  

The evidence added to the record since the July 1983 RO 
denial include reports of VA and private clinical treatment 
and evaluation of the veteran for psychiatric disability, 
including in September 1999, diagnosed as dysthymia.

The evidence of record at the time of the July 1983 rating 
decision indicated that the veteran was released from service 
due to a personality disorder.  A personality disorder is 
considered a constitutional or developmental abnormality for 
which compensation is not payable.  38 C.F.R. § 3.303(c).  
The evidence received since the July 1983 rating decision 
indicates that the veteran has a diagnosis of dysthymia.  As 
such, the newly submitted medical evidence, initially 
clinically demonstrates a current acquired psychiatric 
disorder, for which service connection is not precluded.  As 
such, the newly submitted evidence, when considered with all 
the evidence of record, is material to the veteran's claim, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened, and the appeal is granted to this 
extent.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

